          Case 1:17-cr-00638-JMF Document 93 Filed 11/25/18 Page 1 of 1




          315 Deaderick St. Suite 1550 Nashville TN 37238 Brent@Horst Law.com, (615) 259 - 9867


25 November 2018

Via ECF

Honorable Robert W. Sweet
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: U.S.A. v. Bershan et al, 17 CR 638

Judge Sweet,

       I represent Defendant Joel Margulies in the above case. On November 11, 2018 I filed a
Motion for Contempt - document # 90 - for failing to obey a subpoena against the Federal
Reserve (the Fed).

       After serving the Fed with the motion and speaking with John Oster counsel for the Fed I
am confident any failure to produce any documents was not an intentional act. Mr. Oster has
been extremely cooperative and gracious in attempting to find documents I believe to be missing.
That effort is ongoing but I do not believe there is any need to pursue the Motion for Contempt.

       I therefore move to strike the motion and the return date of December 5, 2018.

Respectfully Submitted,

S/ Brent Horst
Brent Horst
Attorney for Defendant Margulies.

cc: Negar Tekeei Attorney for U.S.A. (via ECF)
    Christine Ingrid Magdo for U.S.A. (via ECF)
    Susan Marcus Attorney for Schwartz (via ECF)
    Christopher Madiou Attorney for Bershan (via ECF)
    John Oster for Federal Reserve by email: john.oster@ny.frb.org
